            Case 2:19-cv-00459-KJM-AC Document 8 Filed 08/08/19 Page 1 of 3



1
     Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
2    Law Offices of Todd M. Friedman, P.C.
3    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       EASTERN DISTRICT OF CALIFORNIA
10
                                                              Case No.
11
                                                           )
12   JONATHAN LIZAMA,                                      )
     Plaintiff,                                            )
13                                                             2:19-cv-00459-KJM-AC
                                                           )
14   Vs.                                                   )
15                                                         )
     SYNCHRONY BANK, and                                     JOINT STIPULATION TO
                                                           )
16   DOES 1-10, 15 inclusive,                                DISMISS WITH PREJUDICE
                                                           )
17   Defendants                                            )
18
                                                           )

19
           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
20
     and Defendants by and through their undersigned counsels, that pursuant to
21
     Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii), the above-captioned
22
     action is hereby dismissed in its entirety with prejudice. Each party shall bear
23
     their own costs and attorney fees.
24
                        Respectfully submitted August 8, 2019
25
                                         By: s/Adrian R. Bacon , Esq.
26
                                               Adrian R. Bacon
27                                            Attorney for Plaintiff
28




                                      Stipulation to Dismiss- 1
           Case 2:19-cv-00459-KJM-AC Document 8 Filed 08/08/19 Page 2 of 3



1                                             By: s/Kassabian, Raffi
                                                    Kassabian, Raffi
2
                                              Attorney for Defendant
3

4

5                                    Signature Certification
6          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
7    Policies and Procedures Manual, I hereby certify that the content of this
8
     document is acceptable to counsel for Defendant and that I have obtained their
9
     authorization to affix their electronic signature to this document.
10

11   Dated: August 8, 2019
12                             LAW OFFICES OF TODD M. FRIEDMAN , P.C.
13
                                   By: _s/Adrian R. Bacon
14
                                         ADRIAN R. BACON , ESQ.
15                                       Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
            Case 2:19-cv-00459-KJM-AC Document 8 Filed 08/08/19 Page 3 of 3



1                            CERTIFICATE OF SERVICE
2
     Filed electronically on August 8, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on August 8, 2019 to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/Adrian R. Bacon
10
      Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 3
